     Case 4:19-cv-00162-WTM-CLR Document 7 Filed 07/20/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


KENNETH LEE ROBERSON,


          Plaintiff,

V.                                              CASE NO. CV419-162


JOHN WILCHER, OFFICER
CORNELLIOUS, and LIEUTENANT
NEVELS,


          Defendants.




                                ORDER


          Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 6), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As    a    result,    Plaintiff's   complaint    is   DISMISSED   WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


          SO ORDERED this           day of July 2020.



                                      WILLIAM T. MOORE,
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
